DETAILED ACTION
Response to Amendment
Applicant’s cancellation of claims 21-27, 23, and 34-38 in the response filed April 25, 2022, is acknowledged by the Examiner. 
Claims 28-31, 33 are pending in the current action. 
Response to Arguments
Applicant’s cancellation of claims 24 and 32 have rendered the 112 rejections moot, they are there for withdrawn. 
Applicant’s arguments, filed April 25, 2022, with respect to claim 28 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ahlin (US 4568280) in view of Weisflog (US 2011/0094522).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlin (US 4568280) in view of Weisflog (US 2011/0094522).
With respect to claim 28, Ahlin discloses A mandible support device (Fig 5) comprising: a first tray (Fig 5, first tray is upper portion 57/58) having a base wall configured for placement adjacent the occlusal surfaces of one or more maxillary teeth of a patient (Fig 5, base wall is upper surface of web 56 with ridges 58); and a second tray (Fig 5, second tray is lower portion 59/60) having a base wall configured for placement adjacent the occlusal surfaces of one or more mandibular teeth of the patient (Fig 5, base wall is lower surface of web 56 with ridges 60), wherein the mandible support device is configured such that upon engagement with the patient, the first tray cooperates with the second tray to position the first tray and the second tray in a centric occlusion position (Fig 4, col 5 ln 50-65, repositions the mandible to a centric occlusion position since the surfaces are butting against each other, further the device can be adjusted depending on the needs of the user so that it is capable of placing the trays in the exact desired position).  
Ahlin is silent on each portion of the first tray between 0.4 mm and 1.1 mm in thickness; each portion of the second tray between 0.4 mm and 1.1 mm in thickness.
Weisflog teaches an analogous upper and lower orthotic member 20/20, each with a front wall, a rear wall, and a base wall (Fig 3), wherein each the base wall, front wall, and rear wall is between 0.4 mm and 1.1 mm in thickness ([0024], 0.001-2 mm thick, a range including the limitation range thus meets the limitations range, see MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray dimensions of Ahlin to have dimensions as taught by Weisflog as these dimensions allow for proper retention and security of the teeth (Weisflog [0024], [0018]).
With respect to claim 29, Ahlin/Weisflog disclose The mandible support device of claim 28, wherein the mandible support device is configured such that upon engagement with the patient, the first and second trays bias the one or more maxillary teeth and the one or more mandibular teeth together (Ahlin col 5 ln 50-65, biases the mandible forward and thus the mandibular and maxillary teeth together).  
With respect to claim 30, Ahlin/Weisflog disclose The mandible support device of claim 28, wherein the mandible support device is configured such that upon engagement with the patient, the first and second trays permit the formation of a lip seal wholly containing the mandible support device within the mouth of the patient (Ahlin col 4 ln 40-50, places the lips adjacent to each other and the device does not extend anteriorly from the teeth thus would allow for a lip seal). 

 Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlin/Weisflog as applied to claims 30 and 28 above, and further in view of Honig (US 2018/0071134)
With respect to claim 31, Ahlin/Weisflog discloses The mandible support device of claim 30.
Ahlin/Weisflog is silent on further including a spacer spacing the first tray a distance from the second tray to form a gap therebetween
Honig teaches an analogous mandibular repositioning device comprising two separate trays 12/14 further including a spacer spacing the first tray a distance from the second tray to form a gap therebetween (Fig 2, spacers 16 creating space 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the singular unit of Ahlin to be two connected units with a space in between as taught by Honig to improve breathing (Honig [0026]).
With respect to claim 33, Ahlin/Weisflog discloses The mandible support device of claim 28. 
Ahlin/Weisflog is silent on wherein the base wall of the first tray is coupled to the base wall of the second tray with cyanoacrylate (Honig [0052], spacer 16 is cyanoacrylate and coupled the trays together).  
Honig teaches an analogous mandibular repositioning device comprising two separate trays 12/14 wherein the base wall of the first tray is coupled to the base wall of the second tray with cyanoacrylate ([0052], spacer 16 is cyanoacrylate and coupled the trays together).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the singular unit of Ahlin to be two connected units with a space in between as taught by Honig to improve breathing (Honig [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786